 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    LAMARTICE, WRIGHT,                               Case No. 2:18-cv-02136-RCJ-VCF
12                       Petitioner,                   ORDER
13           v.
14    B. WILLIAMS,
15                       Respondents.
16

17          Petitioner, who is in the custody at the High Desert State Prison, has submitted an

18   application to proceed in forma pauperis (ECF No. 1) and a petition for a writ of habeas corpus.

19   The financial certificate and account statement attached to the petition are from the Saguaro

20   Correctional Center in Arizona. Petitioner will need to provide current financial information.

21          IT THEREFORE IS ORDERED that the application to proceed in forma pauperis (ECF

22   No. 1) is DENIED without prejudice.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
 1          IT FURTHER IS ORDERED that petitioner shall file another application for leave to

 2   proceed in forma pauperis, accompanied by a signed financial certificate and a statement of his

 3   inmate account. The clerk of the court shall send petitioner a blank application form for

 4   incarcerated litigants. In the alternative, petitioner shall make the necessary arrangements to pay

 5   the filing fee of five dollars ($5.00), accompanied by a copy of this order. Petitioner shall have

 6   thirty (30) days from the date that this order is entered to comply. Failure to comply will result in

 7   the dismissal of this action.

 8          IT FURTHER IS ORDERED that the clerk of the court change petitioner’s name to

 9   LAMARTICE WRIGHT.

10          DATED: November 7, 2018.
11                                                                 ______________________________
                                                                   ROBERT C. JONES
12                                                                 United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
